Watbemah, J". It clearly appears that the assured intended to make, and believed he had made, his policy payable to Hattie Dodd. The association so understood and agreed to make payment. This being the case, even if there had been a want of a technical compliance with everything requisite to constitute her the beneficiary, a court of equity, which looks to substance rather than form, would carry out the plain and manifest intention of the parties. But so far as appears, the policy was entirely in accordance with the rules and regulations of the association, made payable to Hattie Dodd. She was the beneficiary named at the time the policy was issued and her name was inserted in the only way and place provided for designating beneficiaries. While a lawyer might not speak of her as a person “ to whom the policy was made assignable,” it is evident that what the assured and the association thought necessary to make the certificate payable to her, was done. There was an undoubted right to make the certificate payable to Hattie Dodd; the parties did what they thought secured this; there "is no rule of public policy which forbids the carrying out of such intention. The decree of the court below awarding the money paid in on this certificate to her is therefore affirmed. Decree affirmed.